DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jianing Yu on 8/16/21.
The application has been amended as follows: 

17. 	The semiconductor device package of claim 15, wherein a distance between the third surface and the fourth surface is smaller than or equal to a cross-sectional width of the stop layer.

19. 	The semiconductor device package of claim 15, wherein the stop layer comprises a fifth surface which is adjacent to the third surface and a sixth surface which is adjacent to the fourth surface and opposite to the fifth surface, and wherein a distance between the third surface and the fifth surface is smaller than a distance between the fourth surface and the sixth surface.

 claim 15, wherein an angle between the first surface and the third surface is greater than an angle between the first surface and the fourth surface.

Allowable Subject Matter
Claims 1-6, 8-9, 11-15, 17, 19-22 and 24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, Chiang, discloses a semiconductor device package, comprising: a carrier having a first surface and a second surface recessed with respect to the first surface; a layer comprising a stop layer disposed on the second surface of the carrier and a barrier layer disposed on the stop layer and protruded from the first surface of the carrier; and an encapsulant disposed on the first surface of the carrier; wherein the encapsulant has a side surface disposed on the barrier layer; wherein the layer is located between a first area of the carrier which is covered by the encapsulant and a second area of the carrier which is free from being covered by the encapsulant. The prior art of record, Yen, teaches a conductive layer. The prior art of records, individually or in combination, do not disclose nor teach “wherein a largest cross-sectional width of the stop layer is greater than a largest cross- sectional width of the barrier layer” in combination with other limitations as recited in claim 1.
The prior art of record, Chen, discloses a semiconductor device package, comprising: a carrier having a first surface and a second surface recessed with respect to the first surface; a layer comprising a stop layer disposed on the second surface of the carrier and a first barrier layer disposed on the stop layer and having a third surface coplanar with the first surface or recessed with respect to the first surface; and an 
The prior art of record, Mallik, discloses a semiconductor device package, comprising: a carrier having a first surface, a second surface recessed with respect to the first surface and a third surface connected the first surface; a stop layer disposed on the second surface of the carrier; an encapsulant disposed on the first surface of the carrier; wherein the third surface of the carrier is disposed on the stop layer and the encapsulant has a side surface substantially coplanar with the third surface of the carrier; wherein the stop layer is located between a first area of the carrier which is covered by the encapsulant and a second area of the carrier which is free from being covered by the encapsulant wherein the carrier further comprises a fourth surface opposite to the third surface and disposed on the stop layer. The prior art of records, individually or in combination, do not disclose nor teach “wherein a roughness of the third surface is greater than a roughness of the fourth surface” in combination with other limitations as recited in claim 15.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583.  The examiner can normally be reached on M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811